UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1134


CHARLES ALFORD, III,

                Plaintiff – Appellant,

           v.

MARTIN & GASS, INCORPORATED;       SAMUEL   G.   GASS;   ANGLER
CONSTRUCTION COMPANY, L.L.C.,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00595-LMB-TRJ)


Argued:   May 13, 2010                      Decided:   July 28, 2010


Before KING and DAVIS, Circuit Judges, and C. Arlen BEAM, Senior
Circuit Judge of the United States Court of Appeals for the
Eighth Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED:     Nicholas  Woodfield,   EMPLOYMENT  LAW  GROUP,   PC,
Washington, D.C., for Appellant.        Michael Joseph Pierce,
KASSIMER & ANNINO, PC, Falls Church, Virginia, for Appellees.
ON BRIEF: R. Scott Oswald, EMPLOYMENT LAW GROUP, PC, Washington,
D.C., for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Plaintiff Charles Alford, III, appeals from the district

court’s       awards       of     summary        judgment       to      Martin   &    Gass,

Incorporated        (“M&G”),      and   Angler        Construction       Company,    L.L.C.

(“Angler”), on Alford’s workplace discrimination and negligence

claims pursued under Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e to 2000e-17 (“Title VII”); the Civil Rights

Act of 1866, 42 U.S.C. § 1981 (“§ 1981”); and Virginia common

law.       See Alford v. Martin & Gass, Inc., No. 1:08-cv-00595 (E.D.

Va. Feb. 25, 2009) (the “Opinion”). 1                    More specifically, Alford,

who is African-American, alleges that M&G and Angler — acting as

his joint employers — subjected him to a racially hostile work

environment and retaliated against him following his complaints

about       the    harassment.          Alford        also     maintains      that   Angler

negligently retained one of his harassers.                           As explained below,

we are constrained to affirm the district court.



                                             I.

                                             A.

       In    the    mid-     to   late-1990s,          Alford    began    working    as   an

equipment         operator      for   M&G,   a       company    based    in   Springfield,

       1
       The Opinion is found at J.A. 1720–51. (Citations herein
to “J.A. ____” refer to the Joint Appendix filed by the parties
in this appeal.)



                                                 2
Virginia, that performs heavy construction projects such as road

construction and utility installations. 2         After leaving M&G for a

short time, Alford rejoined the company as the foreman of a six-

member crew in 2004, but subsequently requested to step down as

foreman   in    early   2007. 3    Thereafter,    he   became   the   primary

operator of M&G’s only “crusher,” a machine that crushes rocks

and concrete to recycle those materials for use in road paving

and other projects.         M&G sometimes utilized the crusher on its

own worksites, but more often leased it to other construction

companies.      Whenever a company leased the crusher from M&G, an

M&G employee was required to report to the lessee’s worksite to

operate   and    maintain    the   machine.      Because   Alford     was   the

crusher’s primary operator, he frequently worked at the various

lessees’ worksites.

     2
       The facts spelled out herein are drawn from the summary
judgment record created in the district court. We recite these
facts in the light most favorable to Alford, as the nonmoving
party.   See In re Peanut Crop Ins. Litig., 524 F.3d 458, 470
(4th Cir. 2008).
     3
       According to Alford, he left M&G in 2003 because of race-
based wage disparities but was persuaded to return to the
company in 2004. While subsequently serving as foreman, Alford
was subjected to racial harassment by a member of his crew.
Alford reported the harassment to M&G, which discharged Alford’s
harasser.   Thereafter, other crew members — upset that their
coworker was terminated — also began harassing Alford. At that
point, in early 2007, Alford reported the further harassment and
requested to step down as foreman.     Neither the alleged race-
based wage disparities nor harassment by fellow M&G employees
are the subject of the claims at issue in this appeal.


                                      3
        Between 2006 and 2008, M&G leased the crusher to Angler, an

excavating          contractor       based    in      Manassas,      Virginia,       which

regularly used the crusher at its Manassas materials recycling

yard.         Accordingly,          Alford    often     reported      to      the    Angler

recycling yard to operate the crusher.                        While working at the

Angler yard, Alford was the only African-American worker there,

other than two Angler truck drivers who made brief stops at the

yard for loading several days a week and an M&G fuel truck

driver      who     was    there    for    about    thirty    minutes      each     day    to

service the crusher.           Because he worked at the yard only on days

that Angler needed the crusher there, Alford sometimes spent

several      days     or    weeks    away    from    the     yard   working     at       other

locations, including another Angler worksite.

        While working at the Angler recycling yard in late 2007 and

early       2008,    Alford        was    subjected     to    a     series     of    racist

incidents.          According       to    Alford,   various       Angler     employees      —

including two individuals, Kenneth McDonald and Gordon Sutton,

whom he describes as his supervisors — “constantly made racial

jokes” in his presence.                  J.A. 823.      More specifically, Alford

recounted the following incidents:

        •     McDonald “made comments about [Alford]                       such     as
              ‘Black people like Dr. Pepper’”;

        •     Sutton “asked [Alford] on several occasions, ‘How
              do you get into that Black skin?’”;



                                              4
      •      Sutton   once   “used   the           word     ‘nigger’    in
             conversation with [Alford]”;

      •      In approximately December 2007, Sutton “tried to
             scare [Alford] by running around with a white
             cloth on his head with eyeholes cut out, as if he
             were wearing a Ku Klux Klan hood”;

      •      In early 2008, when Alford attempted to instruct
             an Angler worker on the use of an excavator
             leased from M&G, “[t]he worker became angry and
             deliberately swung a large rock around with the
             machine in a threatening manner, nearly hitting
             [Alford]”; and,

      •      On another occasion in 2008, “an Angler worker
             attached a large Confederate flag to his green
             SUV and glared at [Alford] as [the worker] slowly
             drove by.”

Id.       It is uncontested that Alford did not contemporaneously

report this conduct of McDonald, Sutton, or the other Angler

employees to any higher-level representatives of Angler or M&G,

including Jack Hazel, president of Angler, or Samuel Gass, owner

and president of M&G.         Alford explained that, although he was

offended by the incidents, he “tolerated the insults and did not

report them because [he] needed the job.”                 Id.    Nevertheless,

Alford also acknowledged that he was comfortable speaking — and

indeed had spoken — to both Hazel and Gass about workplace

issues, and that Hazel had provided his cell phone number to

Alford at Alford’s request.

      On Friday, February 29, 2008, after having spent more than

a   week    operating   the   crusher   at   the    other    Angler    worksite,


                                        5
Alford reported to the recycling yard at about 12:35 p.m. to run

the    crusher     there.         Approximately            thirty     minutes      after   his

arrival,     Alford     noticed      a     noose          hanging     from    a    piece     of

equipment approximately five feet from where he normally parked

his truck and twenty feet from where the crusher was positioned.

Inside the noose was a piece of black drainage pipe protruding

from the hood of a black sweatshirt.                           Alford interpreted the

display as “a crudely-constructed [effigy depicting] a black man

with a hangman’s noose around his neck.”                              J.A. 823.          About

twenty minutes after noticing the noosed effigy, Alford showed

it to Steve Hoffman, the African-American fuel truck driver for

M&G,   who   had     just    arrived       at       the    Angler    yard.        Alford    and

Hoffman agreed that the effigy was “‘not funny,’” and Hoffman

reiterated      an   earlier      warning       to        Alford    (first    made      shortly

after Alford began working at the Angler yard) that the Angler

employees “‘didn’t want [Alford] working around them.’”                                 Id. at

319.

       According to Alford, he next reported the noosed effigy to

McDonald     and     asked     him    to        remove       it.       McDonald         “seemed

unconcerned,” J.A. 823, and “said he was busy right then, [and

that he would] be out in a little bit,” id. at 321.                                  McDonald

also    asked    Alford      if    the     effigy          offended    him,       and   Alford

responded, “Of course.”              Id.        Alford then took photographs of

the effigy, unsuccessfully attempted to contact M&G’s Gass by

                                                6
telephone without leaving a message, and completed his shift at

the Angler yard, working until about 4:00 p.m.                McDonald had

removed the effigy about an hour after Alford reported it, and

sometime later (that day or the following Monday, March 3, 2008)

remarked to Alford, “I guess you’re going to have Al Sharpton

out here.”     Id. at 321-22.

     During the morning of Monday, March 3, Alford appeared at

M&G’s office, where he reported the noosed effigy to Gass and

showed him photographs of it.          According to Alford, he “was

upset” and Gass “was very upset.”          J.A. 324.    Alford provided

Gass with the cell phone number for Angler’s Hazel, and Gass

called Hazel outside Alford’s presence.        Gass then arranged for

Alford to meet Hazel at the Angler yard, where Alford waited in

a private area while Hazel investigated the noose incident. 4

     Hazel’s    investigation   promptly   revealed    that   three   white

Angler employees — Ernest Lease, Jeffrey “Craig” Lease, and Gary

Wolfe — had erected the noosed effigy about a week prior to its

discovery by Alford.     According to Hazel, the employees told him

     4
        Gass provided the only evidence that, during their
conversation that morning about the noose incident, Alford
reported prior incidents of racial harassment by Angler
employees. According to Gass, he asked Alford if there had been
prior incidents, and Alford responded “that there’d been a lot
of joking around going on” for months.     J.A. 868.   Gass then
asked why Alford had not reported such conduct, and Alford said
he “didn’t feel like there was anything to report” because “[w]e
were all joking around.” Id.



                                   7
that “they had put [the noose] there purely because they were

just    fooling    around     and    didn’t      use    their     head.”      J.A.     392.

Notably, in January 2008, approximately six weeks before the

noose incident, Craig Lease was involved in a workplace physical

altercation with another white Angler employee; Lease and the

other employee each had been suspended for three days.

       Immediately     after    speaking          on   March      3   with    the    three

employees      responsible      for    the       noosed     effigy,     Hazel    assured

Alford that the employees were sorry for the noose incident and

that such conduct would not recur.                      At some point that day,

Ernest    Lease    apologized        to    Alford      on    behalf     of    the    three

employees.        According      to       Alford,      he    called    Gass     from    the

recycling yard and said he was “‘going to work the rest of the

day and see how it goes.’”             J.A. 327.        Alford was satisfied with

Hazel’s response to the noose incident, as reflected by Alford’s

later acknowledgement that he did not “know if [Hazel] could

have    done    anything     [more].”        Id.       Furthermore,        according     to

Gass, Alford related during their March 3 phone conversation

that “the situation was resolved to his satisfaction.”                              Id. at

372.     Hazel also called Gass and assured him that the incident

was horseplay and that the three employees did not mean any harm

to Alford or anyone else.             Gass did not inquire into the details

of     what    Hazel   had    done    to     address        the   situation     but    was

satisfied that the problem had been resolved, based on Hazel’s

                                             8
and Alford’s representations.             Gass also spoke with Hoffman, the

M&G fuel truck driver who serviced the crusher, who reported

experiencing no problems at the Angler yard.

       Hazel directed Richard Athey, Angler’s safety officer, to

conduct     “a   follow-up    investigation          with    the    same    individuals

. . . [t]o make sure that [Athey] had the same information that

[Hazel]     had.”      J.A.   396.        According          to    Athey,   the    three

employees responsible for the noose incident told him they had

no racist intent and that the noose was not directed at Alford

or any other African-American worker.                       Craig Lease explained

that he had recently watched a movie involving a hangman’s noose

and that Wolfe was merely showing Ernest Lease and him how to

tie such a knot.       Each of the three employees asserted that the

figure inside the noose was a horse or donkey that the employees

called “Pedro,” and was not intended to depict a hanged black

man.    See id. at 1009.         Athey thus concluded that the incident

was    an   inappropriate     joke    between         the     three   employees        and

nothing     more.     Notably,   Athey        made    handwritten      notes      of   his

interviews of the three employees, either during or immediately

after each interview, but claimed to have lost the notes within

the next week.        Accordingly, Angler failed to produce Athey’s

interview     notes   to   Alford    in   these       proceedings.          The   record

contains, however, copies of written warning notices given by

Athey to the three employees on March 3.                    The notices state:

                                          9
       Employee was involved in an inappropriate joke.      A
       hangman’s noose was made & hung at the end of the wood
       processor, which offended an employee from Martin &
       Gass (Charlie ________) running a crusher in our yard.
       All involved have apologized and assured Mr. Charlie
       that this was not done directed at him or anyone and
       that it would never happen again.

See id. at 401-03.              The notices advise that “termination of

employee” would result “should incident occur again.”                 See id.

       Nevertheless, according to Alford, after returning to work

in the recycling yard during the afternoon of March 3, he was

subjected to threatening behavior by Angler employees.                         More

specifically, an employee — apparently Wolfe — drove a loader

near Alford “in a threatening motion,” “[s]winging the machine

back and forth, like [it was] going to hit [Alford’s] truck.”

J.A. 328.         Additionally, several employees “walked by and glared

at [Alford] angrily.”             Id. at 824.        Alford called Gass that

afternoon to report that he “was very uncomfortable in trying to

work       [at   the   Angler   yard]”   and   was   planning   to   contact    the

police.          Id. at 328.    According to Alford, Gass responded “that

he didn’t have anything else for [Alford] to do if [he] wasn’t

working [at the Angler recycling yard].”               Id. 5    It is undisputed

       5
        Alford contends that Gass did not offer him any
alternative positions at M&G.    Gass claims, however, that he
immediately inquired as to other available M&G positions for
which Alford would be suitable, and offered Alford a position as
a rubber tire loader operator at an M&G worksite — albeit at
$20.00 an hour, $7.30 less than Alford’s pay rate for operating
the crusher.


                                          10
that Alford did not inform Gass or anyone else at M&G that

Angler employees had engaged in threatening behavior following

the investigation of the noose incident.                           Additionally, Alford

did not report any such threatening behavior to Hazel or Angler.

       After leaving the Angler recycling yard on March 3, Alford

“was so stressed that [he] passed out twice before [he] got

home” and “almost had an accident.”                        J.A. 330.       Alford “fe[lt]

that [he] was being punished because [he] reported [the noosed

effigy],” and he believed that he no longer had a job.                                  Id. at

331.       That    evening,         Alford    filed    a    report       with    the    Prince

William County Police Department. 6                   The next day (Tuesday, March

4), Alford made an appointment to see a doctor.                             That morning,

Gass called Alford to ask whether he intended to return to work,

and    Alford     answered      “no”    and    stated       that    he    had    a     doctor’s

appointment.            Id.    at    332.     Gass     suggested         that    Alford      use

vacation time for the remainder of the week to consider what he

wanted     to     do,    and    Alford       agreed.         Gass    called       again      the

following       Monday,       March    10,    and    Alford    advised          that    he   was




       6
       The Prince William County Police Department investigated
the noose incident as a possible hate crime (and notified the
FBI of same), prompting Angler to call a meeting of all
recycling yard employees to explain the seriousness of the noose
incident and to direct cooperation with the authorities. There
is no evidence in the record, however, as to the results of the
police (or any FBI) investigation.



                                              11
“still under doctor’s care.”                 Id. at 333.       Alford has not worked

for M&G since that time.

                                              B.

        On    June     6,   2008,    Alford        initiated   this     action      in   the

Eastern District of Virginia.                  On October 10, 2008, he filed a

second amended complaint — the operative complaint herein —

alleging that M&G and Angler had violated Title VII and § 1981

by subjecting him to a racially hostile work environment (the

“hostile work environment claim”) and by retaliating against him

after        he   complained       about     the    harassment     (the      “retaliation

claim”). 7          Alford also alleged, under Virginia common law, that

Angler        had    negligently      retained        employee    Craig      Lease       (the

“negligent retention claim”).                  Finally, Alford asserted several

claims under the Fair Labor Standards Act against M&G and Gass

(the “FLSA claims”).

        On    January       2,    2009,    following    extensive       discovery,       the

parties filed cross-motions for summary judgment.                            In relevant

part,       M&G     moved   for    summary    judgment    on     some   of    the    claims

against it, seeking relief on the hostile work environment and


        7
       In a separate count of the second amended complaint,
Alford also asserted that M&G and Angler had subjected him to
racial discrimination by failing to prevent or correct the
harassment. Because this claim alleges conduct identical to the
hostile work environment claim, we do not consider it as
constituting a separate cause of action.



                                              12
retaliation claims, but not the FLSA claims; Angler moved for

summary judgment on all claims against it, i.e., the hostile

work environment, retaliation, and negligent retention claims;

and   Alford   sought       summary    judgment    on    his    hostile   work

environment and retaliation claims against M&G and Angler and

the negligent retention claim against Angler alone.                 On January

16, 2009, the district court conducted a hearing on the parties’

summary judgment motions and disposed of them from the bench,

granting   M&G’s      and   Angler’s     motions   and    denying     Alford’s

motions.   Thereafter, on February 25, 2009, the court issued its

written    Opinion,     further       explaining   the    summary     judgment

rulings.       Alford       has   timely     appealed,    and    we    possess

jurisdiction pursuant to 28 U.S.C. § 1291. 8


      8
       Notably, the district court’s January 16, 2009 summary
judgment rulings disposed of all claims against Angler, but not
M&G (which, along with Gass, yet faced the FLSA claims).      On
February 2, 2009, in an effort to enable Alford to pursue an
immediate appeal, the district court granted the parties’ joint
request for certification that the judgment for M&G on the
hostile work environment and retaliation claims was final. See
Fed. R. Civ. P. 54(b) (“When an action presents more than one
claim for relief . . . , the court may direct entry of a final
judgment as to one or more, but fewer than all, claims . . .
only if the court expressly determines that there is no just
reason for delay.”).   Normally, we would be obliged to review
the sufficiency of the Rule 54(b) certification to confirm the
existence of appellate jurisdiction.      See, e.g., Culosi v.
Bullock, 596 F.3d 195, 203 (4th Cir. 2010) (dismissing appeal
pursued under Rule 54(b) where “district court failed to specify
any reasons for certifying [it]”).       While this appeal was
pending, however, the remaining FLSA claims against M&G (and
Gass) were resolved — with Alford prevailing before a jury and
(Continued)
                                        13
                                              II.

     We      review    de    novo    a   district       court’s   award    of    summary

judgment,      viewing      the     facts     and    inferences     reasonably        drawn

therefrom in the light most favorable to the nonmoving party.

See In re Peanut Crop Ins. Litig., 524 F.3d 458, 470 (4th Cir.

2008).       Summary     judgment        is    appropriate     only   if   the    record

reflects “that there is no genuine issue as to any material fact

and that the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c).



                                              III.

     On appeal, Alford contends that the district court erred in

awarding summary judgment to M&G and Angler on the hostile work

environment      and     retaliation          claims,    and   to     Angler     on    the

negligent retention claim.               Alford also suggests that the court

erred in denying his summary judgment motions with respect to

the same claims.            We assess the court’s rulings on these claims

in turn. 9




being awarded $23,587.20 in compensatory and liquidated damages
and $71,158.53 in costs and attorneys’ fees.          In these
circumstances, we possess jurisdiction under § 1291 — without
any need for a proper Rule 54(b) certification — because there
is a final judgment as to each of Alford’s claims.
     9
       Prior to the deadline for filing a responsive appellate
brief, Angler’s lawyers moved in this Court — with the consent
(Continued)
                                               14
                                     A.

     As for his hostile work environment claim, Alford seeks

relief for the noose incident perpetrated by co-workers Ernest

Lease, Craig Lease, and Wolfe, as well as for the pre-noose

incident   conduct   of   alleged   supervisors   McDonald    and   Sutton.

Importantly, the elements of a hostile work environment claim

are the same under Title VII and § 1981.          See Spriggs v. Diamond

Auto Glass, 242 F.3d 179, 184 (4th Cir. 2001).               The plaintiff

must establish, to avoid summary judgment for the employer, that

a reasonable jury could find harassment that was “(1) unwelcome;

(2) based on race; and (3) sufficiently severe or pervasive to

alter   the    conditions   of   employment   and   create     an   abusive

atmosphere.”     Id. at 183.        Additionally, “even if the record

supports the conclusion that a triable issue exists with regard

to each of these three elements, [the plaintiff] may not prevail

absent sufficient evidence of a fourth element:           that there is

some basis for imposing liability on [the employer].”               Id. at

184 (internal quotation marks omitted).



of Angler and the other parties — to withdraw as counsel due to
Angler’s nonpayment of outstanding attorneys’ fees.  The motion
explained that Angler was insolvent after recently ceasing
operations and liquidating its assets, and intended to rely in
this appeal on the summary judgment papers and record from the
district court and any favorable portions of M&G’s appellate
brief. We granted the withdrawal motion by Order of August 19,
2009.



                                     15
     In      granting   summary      judgment      to    M&G   and    Angler    on   the

hostile work environment claim, the district court assumed that

Alford had established the first three elements of such a claim

with respect to the noose incident, see Opinion 17-18 (accepting

that the noose incident, “by itself, could constitute severe and

pervasive conduct because of the deeply hurtful meaning of a

noose   to    African-Americans”),         but     not   the    pre-noose      incident

conduct, see id. at 29 (deeming “[m]ost of the prior incidents,

while   offensive,      [to    be]    in   the     nature      of    simple    teasing,

offhand   comments,     and    isolated         incidents”     (internal      quotation

marks and alteration omitted)).                  The court further concluded,

with respect to all of the alleged harassment, that Alford could

not satisfy the fourth element of his hostile work environment

claim — namely, some basis for imputing liability to either M&G

or Angler.

     On      the   fourth   element,       the    parties      disagreed      over   the

applicable standard.          M&G and Angler contended that, because all

of Alford’s alleged harassers were his coworkers (rather than

supervisors), the court should apply the standard utilized in

EEOC v. Sunbelt Rentals, 521 F.3d 306 (4th Cir. 2008).                            Under

this standard, “[a]n employer is liable for harassment by the

victim’s coworkers only if it knew or should have known about

the harassment and failed to take effective action to stop it.”



                                           16
Sunbelt      Rentals,    521    F.3d      at    319      (internal    quotation      marks

omitted).

       By contrast, Alford urged the court to deem M&G and Angler

vicariously liable for the alleged harassment unless they could

satisfy the Faragher/Ellerth affirmative defense.                        See Faragher

v. City of Boca Raton, 524 U.S. 775 (1998); Burlington Indus.,

Inc. v. Ellerth, 524 U.S. 742 (1998).                            This standard, which

applies where the harasser was a supervisor but the plaintiff

suffered no tangible employment action, allows the employer to

avoid liability only “if it can demonstrate, by a preponderance

of    the    evidence,      that    (1)    it       exercised     reasonable    care    to

prevent and correct promptly any harassing behavior; and (2) the

plaintiff      unreasonably         failed          to    take    advantage     of     any

preventive or corrective opportunities provided by the employer

or to avoid harm otherwise.”                   White v. BFI Waste Servs., LLC,

375   F.3d    288,    299    (4th   Cir.       2004)     (internal    quotation      marks

omitted).      In assessing “whether a harasser was the plaintiff’s

supervisor, the critical question [is] ‘whether the particular

conduct was aided by the agency relation.’”                        Whitten v. Fred’s,

Inc., 601 F.3d 231, 244 (4th Cir. 2010) (quoting Mikels v. City

of Durham, 183 F.3d 323, 332 (4th Cir. 1999)).                       “[H]arassment by

employees      with   only     ‘some      measure        of   supervisory     authority’

could be aided by the agency relation,” but that supervisory

authority must be more than “‘the occasional authority to direct

                                               17
[the plaintiff’s] operational conduct while on duty.’”                                  Id. at

245 (quoting Mikels, 183 F.3d at 332).

       With    respect       to   the    noose     incident,      the       district     court

observed       that     it     was      undisputed        that    such        incident       was

perpetrated by Alford’s nonsupervisory coworkers and, thus, that

the    Sunbelt         Rentals       standard      controlled.               Applying      this

standard,       the    court      determined       that    “[t]he      evidence      in      the

record clearly establishes that Angler responded reasonably to

the    noose    incident.”           Opinion     26.       The    court      explained,       in

relevant       part,    that      “Hazel    personally        went     to    the    yard     and

interviewed the employees on the same day he learned of the

noose incident.           Athey also interviewed those responsible and

each was reprimanded and given both oral and written warnings

that future inappropriate conduct would result in termination.”

Id.    Similarly, the court concluded that M&G could not be held

liable    for    the     noose       incident      “because      it    took     appropriate

remedial       action    once      put   on     notice.”         Id.    at    18.       In    so

concluding,      the     court       rejected      Alford’s      assertion      that     M&G’s

response was inadequate because it relied on Angler to end the

harassment rather than conducting its own investigation.                                As the

court observed, “[t]here is no evidence in the record that would

have    caused    Gass       to   believe     that     Hazel     —     who    himself      went

promptly to the yard, spoke to the employees and Alford, and



                                              18
reprimanded the employees — was being disingenuous.                     Moreover,

Alford told Gass he was satisfied.”          Id.

       In addressing the pre-noose incident conduct of McDonald

and Sutton, the district court rejected Alford’s theory that M&G

and Angler — absent satisfaction of the Faragher/Ellerth defense

— were vicariously liable for McDonald’s and Sutton’s conduct

because     they    were   Alford’s     supervisors.      Alford    relied     on

evidence “that he viewed [McDonald and Sutton] as in charge of

the yard, and in particular viewed McDonald as the foreman.”

Opinion 28.        The court observed, however, that “whether or not

they   supervised      other   Angler    employees,    McDonald    and     Sutton

clearly had no supervisory authority over Alford.”                Id.     Rather,

“[a]t most, by telling him what stones to crush, McDonald had

‘occasional        authority      to    direct      [Alford’s]     operational

conduct.’”     Id. (quoting Mikels, 183 F.3d at 334 (alteration in

original)).        In these circumstances, the court concluded, Alford

was obliged to satisfy the Sunbelt Rentals standard for imputing

liability    for     McDonald’s   and    Sutton’s   harassment     to    M&G   and

Angler.      And — because Alford “never reported any of these

incidents” to Angler, id. at 27, and merely “alluded to the past

incidents” when reporting the noose incident to M&G, id. at 17;

see also supra note 4 — there was no basis for holding M&G or

Angler liable for the pre-noose incident conduct.



                                        19
          Although     we    are     willing          to     assume       that     Alford       has

established          the    first    three        elements         of     his    hostile       work

environment claim with respect to both the noose incident and

the pre-noose incident conduct, we agree with the balance of the

district       court’s      analysis        outlined         above.            Accordingly,      we

affirm the court’s summary judgment awards to M&G and Angler on

Alford’s hostile work environment claim.

                                                 B.

          Next, on his retaliation claim, Alford contends that M&G

and       Angler     subjected       him     to       retaliatory         harassment         after

reporting      the     noose       incident       —    thereby          bringing       about    his

constructive discharge.                See Burlington N. & Santa Fe Ry. v.

White,      548    U.S.     53,     67-68       (2006)       (holding          that,    to   prove

“actionable          retaliation,”         “a      plaintiff            must     show    that     a

reasonable         employee       would     have      found      the      challenged         action

materially adverse”).               Alford points to the harassing conduct of

Angler      employees:         McDonald         made       the   “Al     Sharpton”       comment;

another employee (apparently Wolfe) drove a loader near Alford

in    a    threatening      manner;        and    several        other     employees         glared

angrily at Alford as they walked by him.                                 In support of his

retaliation        claim,     Alford       contends         that    “Angler        deliberately

retaliated against [him] through its supervisors’ and employees’

taunting Alford and threatening him with physical harm,” and

that M&G “deliberately retaliated against [him] by failing and

                                                 20
refusing to assign work to [him] in any location other than the

hostile work environment that persisted at the Angler worksite.”

Br. of Appellant 45-46.

        Unfortunately for Alford, even assuming that the alleged

retaliatory harassment was sufficiently severe to be actionable,

there is no basis for imputing liability for such harassment to

M&G    and    Angler.     Significantly,             Alford     has   conceded     that   he

never reported the harassment to M&G or Angler, and he has not

otherwise shown that either defendant was aware of it.                              Indeed,

the record reflects that — as far as M&G and Angler knew — the

noose    incident       was   the    last       act     of    harassment     perpetrated

against Alford at the Angler yard, and that incident had been

resolved.       Although, after the retaliatory harassment occurred,

Alford informed Gass that he “was very uncomfortable in trying

to work [at the Angler yard],” J.A. 328, Alford did not explain

that    his    discomfort     resulted         from     fresh    acts   of    retaliatory

harassment      rather    than      the    prior      racial     harassment       that    had

already       been   addressed.           As    such,    “there       are   no    facts   in

evidence that support any deliberate efforts by M&G to force

[Alford] to quit.”            See Opinion 20-21 (citing Matvia v. Bald

Head Island Mgmt., Inc., 259 F.3d 261, 272 (4th Cir. 2001), for

the proposition that “[c]onstructive discharge requires that an

employer       deliberately      make      an       employee’s    working        conditions

intolerable in an effort to induce him to quit”).                            Furthermore,

                                               21
Angler cannot be held vicariously liable for the retaliatory

harassment, because there is no evidence that it was perpetrated

by supervisory employees.          See id. at 30.       We therefore affirm

the district court’s summary judgment awards to M&G and Angler

on Alford’s retaliation claim.

                                      C.

       Finally, on his negligent retention claim, Alford contends

that   Angler   negligently       retained    Craig   Lease      following    his

January 2008 workplace physical altercation with another white

employee.    Under Virginia law, an employer may be “subject to

liability for harm resulting from the employer’s negligence in

retaining a dangerous employee who the employer knew or should

have known was dangerous and likely to harm [others].”                         Se.

Apartments   Mgmt.,   Inc.    v.   Jackman,    513    S.E.2d     395,   397   (Va.

1999).    The harm suffered by the plaintiff must be a foreseeable

result of the negligent retention.           See, e.g., Blair v. Defender

Servs., 386 F.3d 623, 628-30 (4th Cir. 2004); Se. Apartments

Mgmt., 513 S.E.2d at 397-98.              Alford contends that, following

Craig Lease’s January 2008 altercation, “Angler knew Lease was

dangerous    and   likely    to    harm    others,    yet   it    retained    his

employment” — thereby “creating an unreasonable risk of harm to

Alford,” who, “because of his race,” was threatened by Lease.

Br. of Appellant 47-48.



                                      22
     The district court concluded that — even “[a]ssuming that a

noose-hanging can constitute the ‘harm’ necessary to trigger a

negligent retention claim under Virginia law” — Alford’s claim

“fail[ed] because the harm caused by Lease was not a foreseeable

result of Angler’s decision to retain him” following the January

2008 altercation.       Opinion 31.     The court explained that “[t]his

altercation in no way put Angler on notice that Lease might

engage    in    a   racially   discriminatory     act   such   as   a    noose-

hanging.”       Id. at 32.      We are constrained to agree and thus

affirm    the   court’s   award   of    summary   judgment     to   Angler   on

Alford’s negligent retention claim.




                                       IV.

     Pursuant to the foregoing, we affirm the district court’s

summary judgment awards to M&G and Angler. 10

                                                                        AFFIRMED




     10
        In these circumstances, we conclude that the district
court properly    denied   Alford’s   cross-motions  for summary
judgment, which were largely premised on the contention that M&G
and Angler were not entitled to the Faragher/Ellerth defense, in
part because of Angler’s spoliation of evidence (safety officer
Athey’s interview notes).     Furthermore, we affirm the summary
judgment awards to M&G and Angler without addressing the court’s
other grounds for such awards, including its ruling that Angler
was not Alford’s “employer” for purposes of Title VII.



                                       23